Title: James Madison to James Monroe, 19 March 1827
From: Madison, James
To: Monroe, James


                        
                            
                                My dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Mar. 19. 1827
                            
                        
                        Your two letters of Jany. 17 & 22. were duly recd. I hope your health was restored as soon as was
                            promised by the decrease of your fever, and that it continues to be good. I inclose a Circular required by the resignation
                            of Mr. Key, to which I have nothing to add on that subject. Our Colleagues protest against a "Called Board" on any acct.
                            tho’ I fear the Creditors of the University will be clamorous, knowing that a loan is authorized for $25,000, as you will
                            have noticed. I have not seen the law and cannot decide how far it can be turned to immediate account even by the full
                            authority of the Board. I have written to Genl. Cocke that if there can be any anticipation by the Bursar, with his
                            & my sanction, I shall concur in the arrangement.
                        Should you intend a visit to Albemarle this spring, apprize me of the time when your call on us may be looked
                            for. Health & every other happiness
                        
                            
                                James Madison
                            
                        
                    The deportment of the Students is represented to be perfectly good, but the number much reduced, and a great proportion new
                            comers. Many of the former ones may be expected to return when the funds wasted by them can be repaired. This number at
                            present does not exceed 110.